Citation Nr: 0927208	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increase in the ratings for posttraumatic 
stress disorder (PTSD), currently rated 30 percent prior to 
January 19, 2006 and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1970 to February 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and a 30 percent rating for PTSD, 
effective from September 9, 2004.  [A July 2006 rating 
decision found clear and unmistakable error in the December 
2005 rating decision in that it assigned an effective date of 
September 9, 2004 for the grant of service connection for 
PTSD, and assigned an effective date of May 5, 2005 for such 
grant.  An overpayment was not created, as the error was 
determined to be sole administrative error.]  In August 2008, 
the case was remanded to the RO because of due process 
considerations.  A May 2009 rating decision increased the 
rating to 70 percent, effective January 19, 2006.  Inasmuch 
as the Veteran has not indicated otherwise, it is presumed he 
is appealing both stages of the rating.  The issue is 
characterized accordingly.  

The Board notes that the Veteran has a pending claim of 
entitlement to a total disability rating based on individual 
unemployability, and that the RO has deferred action on such 
claim.  As the RO has not yet adjudicated such matter, it is 
not in the Board's jurisdiction.


FINDING OF FACT

Prior to January 19, 2006, symptoms of the Veteran's PTSD are 
reasonably shown to have been manifested by occupational and 
social impairment with reduced reliability and productivity, 
but occupational and social impairment with deficiencies in 
most areas was not shown; from January 19, 2006 total 
occupational and social impairment due to symptoms of PTSD is 
not shown.




CONCLUSION OF LAW

The Veteran's PTSD warrants a "staged" increased rating of 
50 percent for the period prior to January 19, 2006; from 
that date a rating in excess of 70 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 19 
Vet. App. at 490-91.  A July 2006 statement of the case (SOC) 
provided notice on the "downstream" issue of entitlement to 
an increased rating; while a May 2009 supplemental SOC (SSOC) 
readjudicated the matter after the Veteran responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice on this matter was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The Veteran's service treatment records (STRs) and pertinent 
post-service VA records have been secured.  He has not 
identified any pertinent evidence that remains outstanding 
(and in November 2008 correspondence stated he had no 
additional evidence to submit).   The RO arranged for a VA 
psychiatric examination in October 2005.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed. 1994).  A score of 51 to 60 reflects that there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  This appeal is from the 
initial rating assigned, and "staged" ratings are for 
consideration and have been assigned by the RO.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's medical records reflect nonservice-connected 
Axis I diagnoses of depression.  However, records do not 
specifically indicate what symptoms are attributable only to 
this nonservice-connected disability.  Hence, for the limited 
purpose of this decision, the board will attribute all 
psychiatric signs and symptoms to the service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

Prior to January 19, 2006:

The Board finds the evidence reasonably establishes that the 
Veteran is entitled to a 50 percent rating for PTSD for this 
period.  A VA examination report and treatment records show 
evidence of increasing nightmares, disturbances of motivation 
and mood, and difficulty establishing and maintaining 
effective work and social relationships.  Notably, on October 
2005 VA examination, the Veteran reported nightmares, anger, 
fear, rage, guilt, isolation from others, anxiety, distress 
from other people, and difficulties in coping in work 
situations.  He stated that 50 percent of the time when he 
awakens from a dream he is frightened, sweating and shaking.  
He indicated that he often awakens and then checks the door 
to the patio.  He reported that he had trouble with anger and 
irritability on several occasions.  He related that once a 
car backfired, and he threw himself in the gutter.  He 
indicated that he has a very exaggerated startle response and 
does not like people coming up behind him.  He stated that in 
restaurants he never sits in the middle.  He reported that he 
sleeps with a samurai sword and that when he was a State 
Marshal he used to sleep with a weapon.  He stated that he 
would hear someone calling his name, but nobody would be 
there.  He did not like to be around people, and was always 
annoyed.  He reported that he joined the Foreign [sic] Legion 
about four months ago but before that did not attend any 
activities and did not do so often now.  He did not like to 
talk to other people about his experiences.  He reported that 
he quit his last job because he wanted to beat up his 
supervisor.

Regarding the Veteran's accounts of his symptoms, the 
examiner noted :

"The Veteran has avoidance behavior and that he does 
not like to be around other people, isolates himself 
from others, feels detached and estranged from others, 
and has difficulty in coping.  He has restricted his 
activities especially when he deals with other people 
because of his symptoms.  The Veteran shows symptoms of 
increased arousal as evident by difficulty falling and 
staying asleep, having increased startle response, 
having temper control problems, having difficulty with 
focus and concentration, and having great 
hypervigilance.  The Veteran's symptoms are chronic in 
nature and have caused impairment in both social and 
occupational functioning."

Mental status examination revealed that the Veteran was 
casually dressed and appropriately groomed.  He was his own 
informant and seemed quite honest, open, and reliable.  He 
was oriented in all spheres.  His appearance and hygiene was 
appropriate.  His behavior was somewhat withdrawn.  His mood 
was quite saddened and affect very blunted.  He was able to 
communicate effectively with the examiner.  His speech was 
normal in rate and volume.  He denied panic attacks.  While 
he generally denied delusion, hallucination, illusion or 
obsessional rituals, he did report that he occasionally hears 
his name being called and turns around to find no one is 
there.  There was no impairment of judgment.  His recent and 
remote memory appeared intact.  He denied homicidal or 
suicidal thinking.  The Axis I diagnosis was PTSD, chronic, 
ongoing, severe.  GAF score was 48 - which was noted to be 
the highest in the past year.  The examiner noted that the 
Veteran had been unable to hold a job because of his anger 
and irritability, which were part of the PTSD symptom 
complex.  He indicated that the Veteran withdraws and 
isolates from others.  He opined that theVeteran can care for 
his personal needs.  He stated that the Veteran had 
difficulty establishing and maintaining effective work and 
social relationships because of his PTSD; however, he did not 
pose any threat of persistent danger or injury to himself or 
others.

On November 2005 VA psychiatric intake evaluation, the 
Veteran endorsed symptoms of frequent sadness, increased 
irritability, some feelings of worthlessness, poor energy and 
concentration, some decreased appetite, poor sleep and 
anhedonia.  He complained of frequent nightmares and 
occasional flashbacks that were related to his combat 
experiences in Vietnam.  He reported avoidance of people and 
a tendency to seclude himself at home, as well as 
hypervigilence.  He lived with his wife of 23 years.  Mental 
status examination revealed that he was dressed appropriately 
and maintained good eye contact.  He was cooperative.  He 
displayed no psychomotor agitation, no behavioral evidence of 
emotion, and no repetitive actions.  He was able to focus.  
His speech was spontaneous, fluent and non pressured.  His 
mood was depressed; affect congruent; appropriate with 
decreased range and intensity.  He was alert and oriented in 
all spheres.  His thoughts were coherent, logical, goal 
directed, and without loose associations, flight of ideas, or 
ideas of reference.  He denied suicidal and homicidal 
ideation and had a safety plan to go to triage if he ever had 
such ideations.  He denied delusions, auditory or visual 
hallucinations.  He exhibited fair judgment and insight.  The 
Axis I diagnosis was Major depression disorder recurrent and 
PTSD.  The GAF score was 45.  The examiner noted that the 
Veteran was in no acute distress.

The foregoing (particularly the evidence reflecting a degree 
of social isolation and seclusion) reflects that throughout 
the period prior to January 19, 2006 the Veteran's PTSD was 
manifested by symptoms producing occupational and social 
impairment with reduced reliability and productivity.  
Consequently, a 50 percent rating is warranted throughout 
prior to January 19, 2006.

The evidence does not show that at any time prior to January 
19, 2006 the Veteran's PTSD symptoms were of such nature and 
severity as to warranted the next higher, 70 percent. rating.  
Specifically, there is no evidence of intermittently 
illogical, obscure, or irrelevant speech (the Veteran's 
speech has been consistently described as of normal rate and 
volume, fluid, spontaneous, and not pressured, with coherent 
and logical thought process); spatial disorientation (the 
Veteran has always been described as alert and fully oriented 
on evaluation/examination); or neglect of personal appearance 
and hygiene (he always appears for examination well groomed 
with appropriate appearance and hygiene).

While it was noted on October 2005 VA examination that he got 
up in the middle of the night to often check the door to the 
patio, there is no evidence that such ritual interfered with 
daily activities.  

The evidence shows the Veteran experiences daily depression 
and irritability.  However, these symptoms are not shown to 
affect his ability to function independently, appropriately, 
and effectively.  (On October 2005 VA examination, it was 
specifically noted the Veteran's PTSD symptoms did not affect 
his ability to function independently and effectively.)  
Furthermore, the November 2005 examiner noted that the 
Veteran was in no acute distress.  

Regarding impaired impulse control, the Veteran has reported 
that he frequently experiences anger and irritability with 
people and that he quit his job because he was going to beat 
his supervisor up, and the October 2005 examiner noted temper 
control problems.  While such evidence indicates the Veteran 
experiences episodes of anger and verbal outbursts, he has 
not been shown to have periods of violence or unprovoked 
irritability.

While the record shows the Veteran has difficulty 
establishing and maintaining effective relationships, it does 
not show that an inability to do so.  The record clearly 
reflects the Veteran has a close supportive family, as shown 
by his relationship with his wife of more than 23 years (and 
it was she who, per November 2005 psychiatric intake, 
suggested he get treatment).  It is also noteworthy that the 
Veteran has joined the Legion, and has participated in some 
of their activities (albeit infrequently by his account).  

Examinations have noted the Veteran's denials of suicidal and 
homicidal ideation (and that he has a plan in place for 
handling such ideation, were it to occur).  

The Board notes that GAF scores of 48 and 45 were assigned by 
a physician and by a VA psychiatrist in October and November 
2005, respectively.  Such scores signify that the examinee 
has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  However, the types of 
symptoms associated with such scores (outlined above) are 
simply not shown.  Because the scores are not explained, and 
are inconsistent with the symptoms found on clinical 
evaluations, the Board finds that the reported GAF scores of 
48 and 45 are not dispositive and may not serve as a basis 
for an increased evaluation here when considered with the 
other evidence of record.  

The overall disability picture (and impairment of function) 
shown prior to January 19, 2006 most nearly approximates the 
criteria for a 50 percent rating.  PTSD symptoms have not 
caused the Veteran to have deficiencies in most areas.  
Consequently, further increase (to 70 percent rating) for 
this period of time is not warranted.  

From January 19, 2006:

On close review of the record, the Board finds no indication 
that at any time since January 19, 2006, symptoms of the 
Veteran's PTSD are, or have been (or approximated) of such 
nature and gravity as to warrant a 100 percent rating.  

On January 2006 VA PTSD assessment summary, the Veteran 
reported that he was retired and was currently unemployed.  
He reported that 2 to 4 times per week he has recurrent, 
distressing dreams during which he experiences intense 
sweating, difficulty breathing, tightness in chest and 
problems with orientation.  He reported that he often 
isolates himself physically and withdraws emotionally from 
his son and grandchildren (who live next door).  He indicated 
that he has limited interaction within his family, and little 
to no interaction with others.  He felt compelled to make 
"perimeter checks" both inside and outside his home several 
times a night.  He had frequent verbal outbursts and rage 
reactions, struggled to contain physical outbursts, and had 
occasionally hit a wall.  Sometimes he felt like hitting 
others, but had been able to control those impulses, 
primarily by isolating and withdrawing from the situation.  
He stated he was unable to read and comprehend adequately and 
had difficulty following storylines.  The Axis I diagnosis 
was PTSD, chronic and severe, severely impaired both socially 
and industrially, unemployable.  The GAF score was 46.

A February 2007 VA physician's progress note notes the 
Veteran's report of auditory hallucinations.  He reported 
that he continued to have nightmares.  He stated that he 
isolated himself often from family to minimize interactional 
stressors.  Mental status examination revealed that the 
Veteran was dressed appropriately and maintained good eye 
contact.  He was cooperative and displayed no psychomotor 
agitation.  He exhibited no behavioral evidence of emotion or 
repetitive actions.  He was able to focus.  His speech was 
spontaneous, fluent and non pressured.  His mood was 
depressed and his affect anxious.  He was oriented in all 
spheres.  His thought process was coherent; logical; goal 
directed; there were no loose associations; no flight of 
ideas; no ideas of reference.  He denied suicidal and 
homicidal ideation.  He denied delusions, and auditory and 
visual hallucinations.  He displayed fair judgment and 
insight.

Subsequent VA records show continued treatment for chronic 
PTSD symptoms with continued complaints of chronic auditory 
hallucinations (someone calling his name), anxiety and 
agitation on a daily basis, nightmares and isolation.  GAF 
scores were fairly stable at 50-58.  A December 2008 record 
notes that the Veteran reported that he has a supportive 
family and attends church on a regular basis.

An April 2009 VA psychiatric progress note reflects the 
Veteran reported continued complaints of recurring intrusive 
thoughts, nightmares, flashbacks, irritability, 
hypervigilance, social isolation, increased startle reflex 
and difficulty concentrating.  Mental status evaluation 
revealed that he was alert and oriented; grooming was 
appropriate; speech was of normal rate and rhythm; thought 
process was normal and coherent; judgment and insight were 
normal; memory was grossly intact.

On review of the factual evidence since January 19, 2006 
Board found that at no time were symptoms of the Veteran's 
PTSD of (or approximating) such nature and gravity as to 
warrant a 100 percent rating.  Total occupational and social 
impairment due to PTSD symptoms such as gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform tasks of daily living, disorientation as to time, 
place, person, or job or other symptoms of like gravity is 
simply not shown at any time during this period.  
Accordingly, the Board finds that a schedular 100 percent 
rating for PTSD is not warranted.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim 
warrants referral for extraschedular consideration.  Under 
Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether 
the disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of 
impairment that are not encompassed by the schedular 
criteria.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

Here, comparing the Veteran's manifestations of PTSD and 
associated impairment shown to the rating schedule, the Board 
finds that degree of disability throughout the entire appeal 
period under consideration is contemplated by the rating 
schedule and the assigned rating is, therefore, adequate.  
Therefore, referral for consideration of an extraschedular 
rating is not necessary.

ORDER

A staged increased (to 50 percent rating) rating is granted 
for the Veteran's PTSD for the period prior to January 19, 
2006, subject to the regulations governing the payment of 
monetary awards; for the period from January 19, 2006 a 
rating in excess of 70 percent for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


